Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 9/1/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 9/1/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12 of U.S. Patent No. 10797062.

Application 17009374
US # 10797062
1. A bonded assembly comprising: a first semiconductor die comprising a first substrate, first semiconductor devices overlying the first substrate, first dielectric material layers overlying the first semiconductor devices and having a first silicon oxide surface as an uppermost surface, and first metal interconnect structures formed within the first dielectric material layers;
1. A bonded assembly comprising: a first semiconductor die comprising a first substrate, first semiconductor devices overlying the first substrate, first dielectric material layers overlying the first semiconductor devices and having a first silicon oxide surface as an uppermost surface, and first metal interconnect structures formed within the first dielectric material layers;
a second semiconductor die overlying the first semiconductor die, and comprising a second substrate, second semiconductor devices overlying a front-side surface of the second substrate, second dielectric material layers overlying the second semiconductor devices, and second metal interconnect structures formed within the second dielectric material layers,
a second semiconductor die overlying the first semiconductor die, and comprising a second substrate, second semiconductor devices overlying a front-side surface of the second substrate, second dielectric material layers overlying the second semiconductor devices, and second metal interconnect structures formed within the second dielectric material layers,
wherein a second silicon oxide surface of the second semiconductor die is located underneath the second substrate and is bonded to the first silicon oxide surface of the first semiconductor die at an oxide-to-oxide bonding interface;
wherein a second silicon oxide surface of the second semiconductor die is located underneath the second substrate and is bonded to the first silicon oxide surface of the first semiconductor die at an oxide-to-oxide bonding interface;
and inter-die connection via structures vertically extending through the second substrate and the oxide-to-oxide bonding interface, contacting a top surface of a respective first metal pad structure selected from the first metal interconnect structures
and inter-die connection via structures vertically extending through the second substrate and the oxide-to-oxide bonding interface, contacting a top surface of a respective first metal pad structure selected from the first metal interconnect structures
and contacting a bottom surface of a respective second metal pad structure selected from the second metal interconnect structures.
and contacting a bottom surface of a respective second metal pad structure selected from the second metal interconnect structures…


2. The bonded assembly of Claim 1, further comprising: an external bonding pad overlying, and electrically connected to, one of the second metal pad structures; and a solder material portion bonded to the external bonding pad.
2. The bonded assembly of claim 1, further comprising: an external bonding pad overlying, and electrically connected to, one of the second metal pad structures; and a solder material portion bonded to the external bonding pad.
3. The bonded assembly of Claim 1, wherein the second substrate comprises: a semiconductor plate consisting essentially of a semiconductor material; and a substrate dielectric matrix laterally surrounding the semiconductor plate.
3. The bonded assembly of claim 1, wherein the second substrate comprises: a semiconductor plate consisting essentially of a semiconductor material; and a substrate dielectric matrix laterally surrounding the semiconductor plate.
4. The bonded assembly of Claim 3, wherein the inter-die connection via structures vertically extend through the substrate dielectric matrix and do not extend through the semiconductor plate.  
4. The bonded assembly of claim 3, wherein the inter-die connection via structures vertically extend through the substrate dielectric matrix and do not extend through the semiconductor plate.
5. The bonded assembly of Claim 4, wherein: the semiconductor plate has a maximum thickness in a range from 0.5 micron to 60 microns; and the substrate dielectric matrix has a maximum thickness in a range from 0.5 micron to 60 microns; and the maximum thickness of the semiconductor plate is the same as the maximum thickness of the substrate dielectric matrix.
5. The bonded assembly of claim 4, wherein: the semiconductor plate has a maximum thickness in a range from 0.5 micron to 60 microns; and the substrate dielectric matrix has a maximum thickness in a range from 0.5 micron to 60 microns; and the maximum thickness of the semiconductor plate is the same as the maximum thickness of the substrate dielectric matrix.
6. The bonded assembly of Claim 5, wherein: the second semiconductor devices comprise field effect transistors located on a front surface of the semiconductor plate and including respective transistor active regions formed in an upper portion of the semiconductor plate; the field effect transistors are electrically isolated from one another by shallow trench isolation structures formed in the upper portion of the semiconductor plate; and -64-Atty. Dkt. 3590-88 iCON a maximum thickness of the shallow trench isolation structures is less than the maximum thickness of the semiconductor plate. 
6. The bonded assembly of claim 5, wherein: the second semiconductor devices comprise field effect transistors located on a front surface of the semiconductor plate and including respective transistor active regions formed in an upper portion of the semiconductor plate; the field effect transistors are electrically isolated from one another by shallow trench isolation structures formed in the upper portion of the semiconductor plate; and a maximum thickness of the shallow trench isolation structures is less than the maximum thickness of the semiconductor plate.

7. The bonded assembly of Claim 4, wherein: the substrate dielectric matrix comprises a dielectric material selected from undoped silicate glass, a doped silicate glass, and organosilicate glass; and all sidewalls of the semiconductor plate contact the substrate dielectric matrix. 
7. The bonded assembly of Claim 4, wherein: the substrate dielectric matrix comprises a dielectric material selected from undoped silicate glass, a doped silicate glass, and organosilicate glass; and all sidewalls of the semiconductor plate contact the substrate dielectric matrix.  
8. The bonded assembly of Claim 3, wherein: the second substrate comprises a backside silicon oxide layer contacting a backside surface of the semiconductor plate and contacting a backside surface of the substrate dielectric matrix; and the second silicon oxide surface is a backside surface of the backside silicon oxide layer.
8. The bonded assembly of Claim 3, wherein: the second substrate comprises a backside silicon oxide layer contacting a backside surface of the semiconductor plate and contacting a backside surface of the substrate dielectric matrix; and the second silicon oxide surface is a backside surface of the backside silicon oxide layer.
9. The bonded assembly of Claim 1, wherein each sidewall of the inter-die connection via structures vertically extends straight from the top surface of the respective first metal pad structure selected from the first metal interconnect structures to the bottom surface of the respective second metal pad structure.
9. The bonded assembly of Claim 1, wherein each sidewall of the inter-die connection via structures vertically extends straight from the top surface of the respective first metal pad structure selected from the first metal interconnect structures to the bottom surface of the respective second metal pad structure.
10. The bonded assembly of Claim 1, wherein: the first semiconductor die comprises a memory die including a three-dimensional array of memory elements; and the second semiconductor die comprises a support die including a peripheral circuitry configured to control the three-dimensional array of memory elements as the second semiconductor devices.
12. The bonded assembly of Claim 1, wherein: the first semiconductor die comprises a memory die including a three-dimensional array of memory elements; and the second semiconductor die comprises a support die including a peripheral circuitry configured to control the three-dimensional array of memory elements as the second semiconductor devices.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2-5, and 8-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yeh (US # 20170125376).

Regarding Claim 1, Yeh teaches a bonded assembly (abstract; fig. 9) comprising: 
a first semiconductor die (element 102b/102c; para. [0033]) comprising a first substrate (element 104b/104c- fig. 4), first semiconductor devices overlying the first substrate (para. [0033]), first dielectric material layers overlying the first semiconductor devices and having a first silicon oxide surface as an uppermost surface, and first metal interconnect structures (element 106b/106c) formed within the first dielectric material layers; 
a second semiconductor die (element 102a - fig. 9) overlying the first semiconductor die, and comprising a second substrate (element 104a - fig. 1&2), second semiconductor devices overlying a front-side surface of the second substrate (para. [0023]), second dielectric material layers (element 108a - fig. 1; para. [0024]) overlying the second semiconductor devices, and second metal interconnect structures formed within the second dielectric material layers (element 110a -fig. 1, para. [0024]), wherein a second silicon oxide surface (element 118 - fig. 4-9; para. [0032]) of the second semiconductor die is located underneath the second substrate and is bonded to the first silicon oxide surface of the first semiconductor die at an oxide-to-oxide bonding interface (para. [0032]-[0033]); and
inter-die connection via structures (element 124 - fig. 9) vertically extending through the second substrate and the oxide-to-oxide bonding interface, contacting a top surface of a respective first metal pad structure selected from the first metal interconnect structures, and contacting a bottom surface of a respective second metal pad structure selected from the second metal interconnect structures (para. [0037]).

Regarding Claim 2, an external bonding pad overlying, and electrically connected to, one of the second metal pad structures and a solder material portion bonded to the external bonding pad is disclosed by Yeh (elements 132 - fig.9; para. [0040]) and D3(elements 165 &166 - fig. 2C; para [0040]).

Regarding Claim 3, Yeh discloses (fig. 3; para. [0028], [0029]) that the second substrate comprises: a semiconductor plate (element 104a - fig. 3) consisting essentially of a semiconductor material; and a substrate dielectric matrix (element 116 -fig. 3) laterally surrounding the semiconductor plate.

Regarding Claim 4, Yeh discloses (fig. 9) that the inter-die connection via structures (elements 124 - fig. 9) vertically extend through the substrate dielectric matrix (element 116- fig. 9) and do not extend through the semiconductor plate.

Regarding Claim 5, Yeh teaches (para. [0027]) that thickness of the plate (see T2 - fig.2) is less than about 100 micron or less than about 10 microns (which overlap the claimed range), wherein the thickness of the plate is equal to the thickness of the matrix (see. Fig. 9).

Regarding Claim 8, Yeh (as cited above) describes the bonded assembly (fig. 9) wherein the second substrate comprises a backside silicon oxide layer contacting a backside surface of the semiconductor plate and contacting a backside surface of the substrate dielectric matrix; and the second silicon oxide surface is a backside surface of the backside silicon oxide layer.

Regarding Claim 9, Yeh teaches the bonded assembly of claim 1 wherein each sidewall of the inter-die connection via structures vertically extends straight from the top surface of the respective first metal pad structure selected from the first metal interconnect structures to the bottom surface of the respective second metal pad structure (see Fig. 9).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hasnat (US # 20190043868).

Regarding Claim 1, Hasnat teaches (abstract; fig. 3; para. [0019]-[0029]) a bonded assembly comprising two dies where each die comprising substrate, semiconductor devices and metal interconnect structures. The document further teaches (para. [0020]) that a thin layer of an oxide is formed on the surface of both wafers for the bonding, and (para. [0026]) that the dies could be arrange in different order (i.e. bottom/top) for connecting them by inter-die connection via structures.

Regarding Claim 10, Hasnat (as cited above) teaches (abstract) a bonded assembly of two dies, wherein one die comprising a 3D array of memory element and the other die comprising peripheral circuitry.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US # 20170323919) in view of Fong (US # 20180350785).

Regarding Claim 1, Kumar teaches a bonded assembly (see Fig. 10 and corresponding text) comprising: 
a first semiconductor die comprising 
a first substrate (120), 
first semiconductor devices (image sensors) overlying the first substrate ([0048] interconnected by ultrahigh interconnect density, and the wiring contacts are closer to layer 1021),
first dielectric material layers (layer 802 shown in Fig. 9 is the dielectric of layer 1021 shown in Fig. 10) overlying the first semiconductor devices and having a first silicon oxide surface as an uppermost surface (this surface is used for the oxide-to-oxide bonding described in [0042]), and 
first metal interconnect structures (generally indicated as 1090; [0046]) formed within the first dielectric material layers (shown connected at the bottom of the TSV 1070; 
a second semiconductor die overlying the first semiconductor die, and comprising 
a second substrate (110T), 
second semiconductor devices (logic devices are implied by the description in [0045] of “logic wafer”) overlying a front-side surface (the metallization for these devices is shown above 110T) of the second substrate,
second dielectric material layers (the dielectric of BEOL layer 1011) overlying the second semiconductor devices (shown), and 
second metal interconnect structures (metallization 1090 is shown in layer 1011) formed within the second dielectric material layers, 
wherein a second silicon oxide surface (1030) of the second semiconductor die is located underneath the second substrate (shown) and is bonded to the first silicon oxide surface of the first semiconductor die at an oxide-to-oxide bonding interface (see the end of [0042] describing this type of bonding); and 
an inter-die connection via structure (1070) vertically extending through the second substrate and the oxide-to-oxide bonding interface (shown), contacting a top surface of a respective first metal pad structure (such contact with metallization 1090 is shown) selected from the first metal interconnect structures, and contacting a bottom surface of a respective second metal pad structure (such contact with metallization 1090 is shown) selected from the second metal interconnect structures.

Although Kumar discloses much of the claimed invention, it does not explicitly teach the bonded assembly comprising multiple inter-die connection via structures.

Nonetheless the prior art at the time the application was filed in the same field of endeavor renders such non-explicit feature differences obvious, as explained below. 

For example, Fong teaches a similar bonded assembly comprising multiple inter-die connection via structures

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the number of via structures, taught in Kumar, as suggested by Fong. Specifically, the modification suggested by Fong would be to employ a bonded assembly comprising multiple inter-die connection via structures. The rationale for this modification is that multiple via structures provides greater interconnection speed and better heat dissipation for a stack of dies. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of each additional via structure are well known in the art (see MPEP 2144.01). 	
	

Regarding Claim 2, Kumar teaches the bonded assembly of Claim 1, further comprising: 
an external bonding pad overlying, and electrically connected to, one of the second metal pad structures (under the solder ball 1080, there is shown a metallization pad); and 
a solder material portion (solder ball 1080) bonded to the external bonding pad.

Regarding Claim 9, Kumar teaches the bonded assembly of Claim 1, wherein each sidewall of the inter-die connection via structures vertically extends straight from the top surface of the respective first metal pad structure selected from the first metal interconnect structures to the bottom surface of the respective second metal pad structure (shown, as explained in the rejection of claim 1).


Claim 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US # 20170323919) in view of Fong (US # 20180350785) and Fujita (US # 20120223440).

Regarding Claim 3, although Kumar in view of Fong discloses much of the claimed invention, it does not explicitly teach the bonded assembly of Claim 1, wherein the second substrate comprises: a semiconductor plate consisting essentially of a semiconductor material; and a substrate dielectric matrix laterally surrounding the semiconductor plate.

Nonetheless the prior art at the time the application was filed in the same field of endeavor renders such non-explicit feature differences obvious, as explained below. 

For example, Fujita teaches a similar bonded assembly (see Fig. 1 and corresponding text) wherein a second substrate (102) comprises: a semiconductor plate (1b) consisting essentially of a semiconductor material (see [0031]); and a substrate dielectric matrix (portion of layer 8 that is laterally coplanar with 1b) laterally surrounding the semiconductor plate (shown).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the second semiconductor substrate, taught in Kumar in view of Fong, as suggested by Fujita. Specifically, the modification suggested by Fujita would be to employ a bonded assembly of Claim 1, wherein the second substrate comprises: a semiconductor plate consisting essentially of a semiconductor material; and a substrate dielectric matrix laterally surrounding the semiconductor plate. The rationale for this modification is that when stacked dies have different sizes, a dielectric provides better device isolation for the stack. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of dielectric surrounding semiconductor regions are well known in the art (see MPEP 2144.01). 

Regarding Claim 4, Fujita, as applied to claim 3, teaches the bonded assembly wherein inter-die connection via structures (through electrode 10) vertically extend through the substrate dielectric matrix and do not extend through the semiconductor plate (shown in Fig. 1).

Regarding Claim 5, Fujita, as applied to claim 3, teaches the bonded assembly of Claim 4, wherein: the semiconductor plate has a maximum thickness in a range from 0.5 micron to 60 microns ([0038] teaches a range of 30-50 microns); and the substrate dielectric matrix has a maximum thickness in a range from 0.5 micron to 60 microns (defined as the laterally coplanar, thus the same thickness range); and the maximum thickness of the semiconductor plate is the same as the maximum thickness of the substrate dielectric matrix (defined as the same thickness range).

Regarding Claim 7, Fujita, as applied to claim 3, teaches the bonded assembly of Claim 4, wherein: the substrate dielectric matrix comprises a dielectric material selected from undoped silicate glass, a doped silicate glass, and organosilicate glass ([0046-47]); and all sidewalls of the semiconductor plate contact the substrate dielectric matrix (Fig. 9 shows 8 surrounding everything).

Regarding Claim 8, Kumar teaches the bonded assembly of Claim 3, wherein: the second substrate comprises a backside silicon oxide layer (1030); and the second silicon oxide surface is a backside surface of the backside silicon oxide layer (that is the bonding surface explained above).
Fujita, as applied to claim 3, teaches modifying Kumar so that the second substrate comprises the semiconductor plate and the substrate dielectric matrix, thus the backside silicon oxide layer would contact these back surfaces.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US # 20170323919) in view of Fong (US # 20180350785), Fujita (US # 20120223440), and Shimzu (US # 20180151589).

Regarding Claim 6, Fujita, as applied to claim 3, teaches the bonded assembly of Claim 5, wherein: the second semiconductor devices comprise integrated circuitry located on a front surface of the semiconductor plate ([0028] teaches integrated circuit at the surface where via 5b is in contact with the wiring layer 4b) and including respective integrated circuitry regions formed in an upper portion of the semiconductor plate ([0031] teaches that the wiring layer 4b is electrically connected to an integrated circuit (not shown) of the second wafer 102).

Although Kumar in view of Fong and Fujita discloses much of the claimed invention, it does not explicitly teach the assembly wherein second semiconductor devices comprise field effect transistors including respective transistor active regions formed in an upper portion of the semiconductor plate, and wherein the field effect transistors are electrically isolated from one another by shallow trench isolation structures formed in the upper portion of the semiconductor plate; and wherein a maximum thickness of the shallow trench isolation structures is less than the maximum thickness of the semiconductor plate.

Nonetheless the prior art at the time the application was filed in the same field of endeavor renders such non-explicit feature differences obvious, as explained below. 

For example, Shimzu teaches a similar stacked assembly (see Figs. 19) wherein semiconductor devices comprise field effect transistors (transistors corresponding to gates 750) including respective transistor active regions formed in an upper portion of the semiconductor plate (source regions 732 and drain regions 738 can be formed around each gate structure 750), and wherein the field effect transistors are electrically isolated from one another by shallow trench isolation structures (720) formed in the upper portion of the semiconductor plate (9); and wherein a maximum thickness of the shallow trench isolation structures is less than the maximum thickness of the semiconductor plate (shown).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the integrated circuit, taught in Kumar in view of Fong and Fujita, as suggested by Shimzu. Specifically, the modification suggested by Shimzu would be to employ an assembly wherein second semiconductor devices comprise field effect transistors including respective transistor active regions formed in an upper portion of the semiconductor plate, and wherein the field effect transistors are electrically isolated from one another by shallow trench isolation structures formed in the upper portion of the semiconductor plate; and wherein a maximum thickness of the shallow trench isolation structures is less than the maximum thickness of the semiconductor plate. The rationale for this modification is that transistors provide digital processing capability. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of transistors to integrated circuits are well known in the art (see MPEP 2144.01).
	
	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US # 20170323919) in view of Fong (US # 20180350785) and Or-Bach (US # 20130267046).

Regarding Claim 10, although Kumar in view of Fong discloses much of the claimed invention, it does not explicitly teach the bonded assembly of Claim 1, wherein: the first semiconductor die comprises a memory die including a three-dimensional array of memory elements; and the second semiconductor die comprises a support die including a peripheral circuitry configured to control the three-dimensional array of memory elements as the second semiconductor devices.

Nonetheless the prior art at the time the application was filed in the same field of endeavor renders such non-explicit feature differences obvious, as explained below. 

For example, Or-Bach teaches a similar bonded assembly (see Figs. 50, especially 50J and corresponding text starting at [0605]) wherein: the first semiconductor die (lower portion) comprises a memory die including a three-dimensional array of memory elements (the first die includes a 3D array of resistance change memory); and the second semiconductor die (upper layer above the bit lines 5036) comprises a support die including a peripheral circuitry (peripheral circuits 5078) configured to control the three-dimensional array of memory elements as the second semiconductor devices ([0615-616]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the types of devices, taught in Kumar in view of Fong, as suggested by Or-Bach. Specifically, the modification suggested by Or-Bach would be to employ a bonded assembly of Claim 1, wherein: the first semiconductor die comprises a memory die including a three-dimensional array of memory elements; and the second semiconductor die comprises a support die including a peripheral circuitry configured to control the three-dimensional array of memory elements as the second semiconductor devices. The rationale for this modification is that memory devices and peripheral circuitry provides a variety of computing functions. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of using stacked structures for various types of functions are well known in the art (see MPEP 2144.01).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899